Citation Nr: 0409304	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for chronic prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

Starting in February 1984, the veteran has filed with VA 
numerous claims of entitlement to service connection for 
chronic prostatitis.  In June 1986,  the Board denied the 
veteran's claim of service connection for chronic 
prostatitis.  In February 1991 and in November 1994, the 
Board denied the veteran's requests that his claim of 
entitlement to service connection for chronic prostatitis be 
reopened.  

In December 2000, the veteran again requested entitlement to 
service connection for chronic prostatitis.  In September 
2001, the RO declined to reopen the claim.  In May 2002, the 
RO, in a statement of the case prompted by Decision Review 
Officer (DRO) review of the veteran's claim, determined that 
the claim had been reopened and proceeded to deny the claim 
on the merits.  The veteran perfected his appeal with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2002.  

The issue of the veteran's entitlement to service connection 
for chronic prostatitis will be addressed in the REMAND 
section below.  The case will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

Issues not on appeal

In December 2002, the RO denied claims of entitlement to 
service connection for bipolar disorder, voiding dysfunction 
and erectile dysfunction.  He was notified of that decision, 
and of appellate rights and procedures, by means of a letter 
from the RO dated January 14, 2003.  To the Board's 
knowledge, the veteran did not submit a notice of 
disagreement (NOD) within one year thereafter.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2003); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [an NOD initiates appellate review in the VA 
administrative adjudication process].  These issues, 
accordingly, are not before the Board.  


FINDINGS OF FACT

1.  In November 1994, the Board denied the veteran's request 
that a previously denied claim of entitlement to service 
connection for chronic prostatitis be reopened.

2.  The evidence associated with the claims file subsequent 
to the Board's November 1994 rating decision is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The Board's November 1994 decision denying the reopening 
of a previously denied claim of entitlement to service 
connection for chronic prostatitis is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Since the November 1994 Board decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for chronic prostatitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for chronic prostatitis, which was most recently 
the subject of a final Board decision in November 1994.  

As noted in the Introduction, in May 2002 the RO determined 
that the claim had been reopened and denied the claim on the 
merits.  Regardless of whether the RO found that new and 
material evidence has been submitted, the Board has no 
jurisdiction to consider the substantive merits of the claim 
in the absence of the Board's own finding that new and 
material evidence has been submitted. 
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) [the 
Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find];  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The final 
rule implementing the VCAA was published on August 29, 2001. 
The Board notes, however, that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims, and the second 
sentence of 3.159(c), were amended effective August 29, 2001.  
These amendments are effective only as to claims received on 
or after August 29, 2001, and are therefore not relevant in 
the instant case, inasmuch as the veteran's claim was 
received by VA in December 2000.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This provision applies in 
cases, such as this, in which is issue is whether new and 
material evidence has been received to reopen the claim. 

The Board observes that the veteran was notified by the 
September 2001 rating decision, by the September 2001 letter 
from the RO advising him that his claim had not been 
reopened, and by the May 2002 statement of the case (SOC), of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
May 2002 SOC set forth the VCAA statute.

Due notice under the VCAA has been provided to the veteran in 
this case.  The RO has advised him of the VCAA provisions, 
and the nature of the evidence that would serve to reopen the 
previously denied claim of service connection for chronic 
prostatitis.  He has also been furnished with the specific 
information that is required under Quartuccio, with regard to 
the development of his claim following the reopening of his 
claim by the RO in May 2002.  A letter from the RO to the 
veteran, dated in August 2002, references claims for service 
connection for urinary frequency, erectile dysfunction, 
depression, anxiety, and nervousness, all secondary to 
prostatitis.  In this letter, however, in setting forth the 
evidence needed to establish service connection, the RO also 
pointed out that service connection need be granted for 
prostatitis before service connection for disabilities as 
secondary thereto could be granted.  In the letter, the RO 
also noted that his file was being forwarded to VA's Fargo, 
North Dakota, Regional Office for the hearing that he 
requested regarding his claim of service connection for 
prostatitis.  By means of this letter, the veteran was 
advised of the evidence necessary to establish service 
connection for prostatitis.  He was informed that the RO 
would obtain any VA medical records he identified as relevant 
and that he could authorize VA to obtain private medical 
records.  He was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him.  He also 
was advised of the type of evidence that could support his 
claim; in particular, a statement from a medical doctor 
indicating a relationship between the cause of the veteran's 
current disability and an injury, disease or event in 
service.  This letter satisfies the requirements of the VCAA 
with regard to the duty to assist a claimant.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that that the VCAA letter of August 2002 
requested a response within 30 days.  The letter also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The veteran has now had well in 
excess of one year to submit evidence in support of his 
appeal, and no additional evidence or information appears to 
be forthcoming.  Since the veteran has, as a matter of fact, 
been provided at least one year to submit evidence, and it is 
clear that he has nothing further to submit, the adjudication 
of his claim by the Board at this time will proceed.  

The Board finds that the information provided to the veteran 
satisfies the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio in that he was clearly notified of the evidence 
necessary to substantiate his claim, with regard both to the 
question of whether new and material evidence has been 
submitted, and as to the question of entitlement to service 
connection for chronic prostatitis.  The Board therefore 
finds that the notification requirement of the VCAA has been 
satisfied.



Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

Board decisions are final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in December 2000, prior to this date.  Therefore, the earlier 
version of the law, which is discussed in the paragraph 
immediately following, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for chronic prostatitis.  
As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim. 
After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
chronic prostatitis.  

The "old" evidence

The veteran's service medical records do not show complaints 
of or treatment for any disorder identified as prostatitis, 
or for any disorder of the prostate.  The report of his 
separation medical examination, dated in June 1965, shows 
that his genito-urinary system was clinically evaluated as 
normal.  This report, however, does show that urinalysis 
revealed "20-25 RBC's" [red blood cells]; hematuria was 
also noted on the separation examination report.  A 
consultation report prepared subsequent to the separation 
examination referenced transient hematuria.  

The veteran first filed a claim of entitlement to service 
connection for a prostate disorder in February1984, almost 
twenty years after he left military service.  In June 1986, 
following denial of his claim by the RO, the Board determined 
that entitlement to service connection for chronic 
prostatitis was not established.  The evidence of record at 
that time indicated that a diagnosis of prostatitis was 
rendered in 1978, based on the presence of a tender prostate 
with bogginess.  Medical records dated thereafter, to include 
records dated in November 1984, indicated occasional findings 
of prostatitis or prostate problems.  The Board denied the 
veteran's claim on the basis that a prostate disorder had not 
been manifested prior to 1978, approximately 13 years 
following the veteran's separation from service.

Thus, the competent evidence in June 1986 showed only the 
current manifestation of symptoms, element (1).  It did not 
establish that the veteran was diagnosed with a chronic 
disability in service, element (2).  Likewise, it did not 
establish a nexus between the veteran's military service, or 
any incident thereof, and any current disability, element 
(3).

The veteran again requested service connection for chronic 
prostatitis in April 1988.  Private medical records dated in 
1966 and thereafter were submitted; a July 1966 record 
referenced transient hematuria.  In February 1991 the Board 
determined that the evidence received subsequent to the 
Board's June 1986 decision, when considered in conjunction 
with the remainder of the record, did not establish that the 
veteran's chronic prostatitis was attributable to service.

Thus, the competent evidence in February 1991, while showing 
that the veteran had a current disability at the time of his 
claim, element (1), again failed to show the onset of 
symptoms in service, element (2), nor did it show a 
relationship between the veteran's military service, or any 
incident thereof, and any current disability, element (3).

The veteran again, in May 1992, sought to reopen his claim of 
entitlement to service connection for chronic prostatitis.  
The evidence submitted in conjunction with that request 
included reports of private medical treatment, dated between 
1978 and 1985 and noting the presence of prostatitis; reports 
of VA outpatient treatment dated in 1991 and 1992; and the 
report of a May 1992 VA examination indicating diagnoses to 
include history of chronic prostatitis, prostatic 
hypertrophy.  

In a decision dated in November 1994, the Board determined 
that new and material evidence had not been submitted that 
would reopen the claim of entitlement to service connection 
for prostatitis.  The Board found that the evidence received 
since the Board denied entitlement to service connection for 
prostatitis in "June 1986" (sic) did not demonstrate that 
the veteran's prostatitis had its inception in service or 
within one year thereafter.

Thus, the competent evidence in November 1994, while again 
demonstrating that the veteran had a current prostate 
disability, satisfying Hickson element (1), once again failed 
to show the onset of in-service symptoms, element (2), or any 
relationship between service and any current disability, 
element (3).

In December 2000, the veteran requested that his claim be 
reopened.

The additionally submitted evidence

The evidence submitted after November 1994 consists primarily 
of VA medical records, reflecting treatment for various 
disorders since 1991; and testimony presented by the veteran 
at a hearing before a decision review officer in November 
2002.  In addition, the record contains opinions as to the 
possible manifestation of prostatitis in service, and the 
possible relationship between the veteran's current chronic 
prostatitis and in-service medical findings.  

In a September 2000 statement, a private physician indicated 
that he would be unable to assert definitely that the 
veteran's prostatitis symptoms began while he was in service 
in 1965 and suggested that the records be reviewed by a 
urologist.  The report of a consultation by a VA urologist, 
dated in August 2001, was to the effect that the veteran did 
not have prostatitis at all.  In an addendum, another VA 
specialist states that the blood in the veteran's urine in 
1965 "had nothing to do with" a current diagnosis of benign 
prostate hypertrophy.  

In a November 2001 statement, another private physician, 
identified as a specialist in nephrology, suggested that 
testing at the time of the veteran's service separation was 
incomplete, and that a prostate disorder may have been 
present.  

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements that are 
beyond the competence of the person(s) making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, Hickson element (1), a current disorder, was 
established at the time of the prior Board decisions.  

With respect to elements (2) and (3), in-service disability 
and medical nexus, statements from private physicians suggest 
that the veteran's chronic prostatitis may have in fact been 
initially manifested during service, as reflected by the 
abnormal urinalysis results shown at the time of his 
separation medical examination.  
This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of entitlement to 
service connection for chronic prostatitis because such 
evidence suggests that the veteran's in-service problems, 
characterized at the time as transient hematuria, were the 
initial manifestation of, or were in some manner related to, 
his current prostate disorder.  Such evidence suggests at 
least the possibility that the onset of the veteran's current 
chronic disability was during service and not after.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for chronic prostatitis is 
reopened.

For reasons which will be explained in detail below, the 
Board believes that the medical evidence in this case must be 
further developed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chronic prostatitis is 
reopened; to that extent only, the appeal is granted.


REMAND

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  In particular, the statutory duty to assist, which 
as discussed above comes into play at this juncture, requires 
that the Board seek additional development of the evidence.

The Board notes that the medical record is contradictory as 
to whether chronic prostatitis, which evidently was initially 
diagnosed in 1984 may be related to the abnormal urinalysis 
findings in service.  

The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  In this 
case, the record contains competent evidence that the 
claimant has a current prostate disability, repeatedly 
diagnosed as chronic prostatitis.  Further, the service 
medical records include reference to hematuria, which has 
been suggested by at least one physician as being indicative 
of a prostate disorder at that time.  Under such 
circumstances, a VA examination and/or a nexus opinion is 
necessary to make a decision in the claim.  See Charles v. 
Principi, 
16 Vet. App. 370 (2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran's claims folder should be 
forwarded to a physician with appropriate 
expertise.  The reviewing physician is 
asked to list any diagnoses of the 
prostate that can be currently supported.  
The physician is also asked to offer an 
opinion as to whether any currently 
diagnosed disorder of the prostate is as 
likely as not related to the veteran's 
military service or any incident thereof, 
and in particular whether the diagnostic 
findings noted on service separation were 
manifestations or were symptomatic of any 
current  prostate disorder.  If deemed to 
be necessary by the reviewing physician, 
the veteran should be afforded a VA 
examination and/or diagnostic testing to 
determine the nature and etiology of any 
current prostate disorder. 

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision is unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



